Citation Nr: 0800049	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-29 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether an October 1974 rating decision denying service 
connection for chronic emotional instability involved clear 
and unmistakable error (CUE). 
 
2.  Whether a June 2001 rating decision denying service 
connection for a mental disability involved clear and 
unmistakable error (CUE).

3.  Whether a June 2001 rating decision denying service 
connection for bronchitis involved clear and unmistakable 
error (CUE).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a mental disability 
including emotional instability, anxiety disorder, pain 
disorder, and dysthymia.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in August 2005.   

The Board notes that the July 2005 rating decision reviewed 
the June 2001 rating decision for evidence of CUE.  However, 
it only discussed CUE with regards to the issue of 
bronchitis.  It analyzed the psychiatric disabilities as a 
claim to reopen a previously denied claim.  The veteran has 
made arguments under both theories of entitlement.  As such, 
the RO has addressed both theories of entitlement beginning 
with the September 2005 supplemental statement of the case.  
However, the RO has listed the claim of CUE in the June 2001 
rating decision as a single issue, even though two 
disabilities are addressed (bronchitis and a mental 
disability).  The Board has analyzed both issues separately, 
and has identified the two different claims as such.  


FINDINGS OF FACT

1. An October 1974 RO rating decision denied service 
connection for chronic emotional instability; the veteran did 
not file a timely notice of disagreement.

2.  The October 1974 RO rating decision denying service 
connection for chronic emotional instability was consistent 
with and reasonably supported by the evidence then of record, 
and the existed legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

3.  A June 2001 RO rating decision denied service connection 
for a mental disability; the veteran did not file a timely 
notice of disagreement.

4.  The June 2001 RO rating decision denying service 
connection for a mental disability was consistent with and 
reasonably supported by the evidence then of record, and the 
existed legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

5.  A June 2001 RO rating decision denied service connection 
for bronchitis; the veteran did not file a timely notice of 
disagreement.

6.  The June 2001 RO rating decision denying service 
connection for bronchitis was consistent with and reasonably 
supported by the evidence then of record, and the existed 
legal authority, and it did not contain undebatable error 
that would have manifestly changed the outcome.

7.  By rating decision in June 2001, the RO denied the 
veteran's claim for service connection for a mental 
disability; the veteran did not initiate an appeal by filing 
a notice of disagreement.  

8.  Evidence received since the June 2001 rating decision 
does not, by itself or in conjunction with the evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The October 1974 and June 2001 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The October 1974 rating decision denying service 
connection for chronic emotional instability was not clearly 
and unmistakably erroneous. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.105 (2007).

3.  The June 2001 rating decision denying service connection 
for a mental disability was not clearly and unmistakably 
erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2007).

4.  The June 2001 rating decision denying service connection 
for bronchitis was not clearly and unmistakably erroneous. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.105 (2007).

5.  Evidence pertaining to the psychiatric disability claim 
received since the June 2001 rating decision is not new and 
material; accordingly, that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Evidence (CUE) Issues

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Legal Criteria

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Id.  Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non- specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14.

Analysis

The October 1974 and June 2001 rating decisions are final 
since the veteran did not file timely notices of disagreement 
to those determinations.  38 U.S.C.A. § 7105(c).  One method 
of attacking the finality of those decisions is to show that 
they involved clear and unmistakable error or CUE. 

One of the veteran's alleged bases for CUE in the October 
1974 and June 2001 rating decisions is that the wrong social 
security number was printed on his discharge form.  The RO 
has explained to the veteran that in obtaining the veteran's 
service medical records, the RO used the veteran's full name, 
date of birth, branch of service, service number, and period 
of service in order to obtain the correct service medical 
records.  All indications are that the service medical 
records in the claims file are the veteran's.  As such, the 
correct facts were known to the adjudicator at the time of 
the RO rating decisions.  

October 1974 rating decision
The service medical records reveal that the veteran was 
admitted to the hospital in November 1969.  The hospital 
report states that he was first seen on emergency 
consultation a week earlier when he walked away from duty, 
loosing control and feeling an urge to destroy everything.  
He stated that over the past few months, he became anxious 
and had trouble with dreams.  Upon examination, he appeared 
to be a well oriented but anxious individual with normal 
motor behavior.  Speech was coherent; mood was neutral; 
affect was appropriate; and there was no evidence of a 
thought disorder.  Memory was grossly intact; judgment was 
probably a little adequate.  Insight was minimal; and 
intelligence was within normal limits.  There was no evidence 
of drug or alcohol use; and there was no evidence of 
psychosis.  His admitting diagnoses were borderline 
personality, treated and improved; and anxiety reaction, 
treated and improved.  

During his stay at the hospital, the veteran made an 
excellent adjustment to the ward routines.  There was never 
any evidence of thought disturbance.  He was a model patient.  
He denied any difficulty in controlling his impulses.  He 
wanted to get a medical discharge but the examiner told him 
that he didn't think that would be possible.  The veteran 
then stated that he wanted to return to duty.  

The veteran was ultimately diagnosed with emotional 
instability, chronic, moderate, manifested by feeling of 
insecurity and poor self control.  His stressor was deemed to 
be moderate, and consisted of his recent reenlistment in the 
service in order to get away from an impending marriage.  His 
impairment was deemed minimal.  The diagnosis was stated to 
have existed prior to service and been aggravated by service.  
At his December 1969 separation examination, he was once 
again diagnosed with emotional instability.

For a finding of CUE, the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Russell v. 
Principi, 3 Vet. App. at 313-14.  For the result of the 
veteran's claim to have been manifestly changed by the RO 
consideration of this claim, it must have been absolutely 
clear at that time that a different result would have ensued.  
Otherwise, the error complained of cannot be deemed clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. at 43-44.

The crux of the veteran's argument for CUE is that the 
hospital report clearly states that the veteran's disability 
pre-dated service, but was aggravated by service.  His 
argument is that he should have been service connected based 
on the aggravation.

The Board notes that although the veteran was admitted to the 
hospital with a diagnosis of anxiety reaction, he was 
ultimately diagnosed as having a personality disorder.  No 
other psychiatric diagnosis was rendered.  Congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  Since service connection for a 
personality disorder must be denied as a matter of law; in 
service aggravation of that personality disorder is 
irrelevant.  

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the October 
1974 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
Board finds that there was no error which was undebatable and 
of the sort which, had it not been made would have manifestly 
changed the outcome at the time it was made.

June 2001 rating decision (mental disability)
The service medical records pertaining to the veteran's 
psychiatric disability have been discussed above.  Since the 
October 1974 RO rating decision, additional evidence has 
included post service medical records that document various 
psychiatric disabilities (depression, anxiety, schizophrenia, 
etc.).  The veteran also underwent a VA examination in April 
2001 in which he was diagnosed with a generalized anxiety 
disorder; panic disorder with agoraphobia; dysthymic 
disorder; and schizoid personality disorder.  The examination 
report failed to contain a nexus opinion.  

In its June 2001 rating decision, the RO reopened the 
veteran's previous claim for service connection for chronic 
emotional instability (claimed as a nervous condition) in 
light of the April 2001 VA examination report; but then 
denied the claim because "the mental illnesses diagnosed on 
the examination are not shown to have started in service."  

The Board notes that it finds no CUE in this decision.  The 
veteran's arguments for CUE on this decision are essentially 
the same as the arguments made regarding the October 1974 
decision.  Essentially, he argues that the hospital report 
states that the veteran's disability pre-dated service, but 
was aggravated by service.  The Board once again notes that 
while the veteran was admitted to the hospital with diagnoses 
that included anxiety reaction; he was ultimately diagnosed 
with a personality disorder.  As noted earlier, congenital or 
developmental defects are not diseases or injuries for the 
purposes of service connection.    

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the June 
2001 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
Board finds that there was no error which was undebatable and 
of the sort which, had it not been made would have manifestly 
changed the outcome at the time it was made.

June 2001 rating decision (bronchitis)
The service medical records reflect that the veteran sought 
treatment in February 1969 for a mild cough with fever.  On 
examination, he had occasional wheezing.  He was diagnosed 
with viral bronchitis.  There are no further findings 
attributed to bronchitis; although in September 1969, he was 
diagnosed with a viral respiratory infection.  A March 1969 
separation examination yielded normal findings.  In December 
1969, the veteran completed a Report of Medical History.  He 
indicated that he suffered from shortness of breath, pain or 
pressure in his chest, and a chronic cough.  He stated that 
the chronic cough was due to bronchitis; and that he had 
coughed up blood with episodes of bronchitis in 1967.  

The post service medical records fail to show any findings 
attributed to bronchitis until February 1991.  At that time, 
the veteran complained of having a cold of three weeks 
duration.  He also complained of pain under his arms, and 
hurting ribs when he coughed.  He gave a history of chronic 
bronchitis; and the examiner diagnosed him with chronic 
bronchitis.  

The veteran underwent a VA examination in December 2000.  
There is some confusion regarding whether the claims file was 
reviewed.  The examination report states that "There is a VA 
file, which is reviewed.  There is no claims file available 
for review."  Under "Past Medical History", the 
examination report states that the veteran had "Chronic 
bronchitis, since the 1960s."  Upon examination, the 
examiner found that the veteran was "positive for chronic 
cough with sputum, history of hemoptysis, positive dyspnea on 
exertion, and pleuritic chest pain.  No known asthma, 
however.  Chronic bronchitis and nonhospitalized pneumonias 
over the years."  The examiner diagnosed the veteran with 
"Chronic bronchitis, since the 1960s."  

The crux of the veteran's argument is that he was diagnosed 
with bronchitis in service, and that he was diagnosed with 
"Chronic bronchitis, since the 1960s" by a VA examiner.  
The Board notes that the RO, in denying service connection, 
chose to view the actual post service medical records as more 
probative than the VA opinion.  As noted earlier, the 
December 2000 examination report contradicted itself with 
regards to whether the claims file had been examined.  
However, the Board notes that the VA examiner never cited the 
February 1991 diagnosis or any of the other medical records 
(indicating that the claims file had not been reviewed).  He 
then diagnosed the veteran with "chronic" bronchitis 
despite the fact that there only appears to be a single 
incident of treatment in approximately 31 years.  The 
diagnosis and the history given by the veteran matched 
verbatim; and they both contradict the actual post service 
medical records which reveal virtually no treatment for 
bronchitis.  In any case, the Board finds that the RO's 
decision (to find the actual post service medical records to 
be more probative to the issue of chronicity) is a matter of 
weighing the evidence.  It is a matter upon which reasonable 
minds can differ; and is therefore not a clear and 
unmistakable error.    

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the June 
2001 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
Board finds that there was no error which was undebatable and 
of the sort which, had it not been made would have manifestly 
changed the outcome at the time it was made.

II.  New and material evidence (for mental disability) Issue

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant a pre-adjudication notice by 
letter dated January 2005.                                                                        

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In any case, the RO sent the veteran a 
correspondence in March 2006 that fully complied with 
Dingess.   

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in January 2005.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board believes that the January 2005 notice constituted 
adequate notice to the veteran.   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  A VA 
examination has not been afforded the veteran, but such is 
not required until a claim is reopened.  The Board concludes 
VA has substantially complied with the notice and assistance 
requirements with regard to the new and material evidence 
issue, and the veteran is not prejudiced by a decision on the 
claim at this time.

Legal Criteria and Analysis

By rating decision in June 2001, the RO denied a claim for 
service connection for a mental disability.  The record shows 
that the veteran failed to file a notice of disagreement to 
initiate an appeal.  The June 2001 rating decision therefore 
became final.  38 U.S.C.A. § 7105(c).  A claim which is the 
subject of a prior final determination is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001; consequently, the current version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2007) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

When the RO denied the claim in June 2001, the evidence 
consisted of the veteran's service medical records; post 
service VA treatment records; and an April 2001 VA 
examination report in which the veteran was diagnosed with 
generalized anxiety disorder; panic disorder with 
agoraphobia; dysthymic disorder; and schizoid personality 
disorder.  The RO denied the claim, finding that the symptoms 
of emotional instability documented during service were 
related to a congenital or developmental defect.  The Board 
interprets this as essentially saying that the veteran had a 
personality disorder during service.  Congenital or 
developmental defects, and personality disorders, are not 
disabilities for VA compensation purposes.  38 C.F.R. § 303.  
The RO then went on to deny on the basis that the other 
psychiatric disorders diagnosed after service were not shown 
during service.  

Evidence submitted since the June 2001 decision includes more 
recent post-service VA treatment records.  These treatment 
records show continued treatment for various psychiatric 
disabilities, including depression and generalized anxiety 
disorder.  They also reflect a positive screening for post-
traumatic stress disorder (PTSD) with a score of 4, although 
it does not appear that PTSD was diagnosed.  

At any rate, the Board is unable to view any of the newly 
received evidence as material.  The new post-service medical 
records simply document treatment for various psychiatric 
disorders and do not include any competent suggestion that 
any current acquired psychiatric disability is causally 
related to the veteran's service.  The Board finds that this 
new evidence is not material because it does not raise a 
reasonable possibility of resolving the deficiency that 
resulted in the prior denial.  The prior claim was denied 
based on a finding that the inservice emotional symptoms were 
related to a personality disorder and that the psychiatric 
disabilities currently shows were not manifested during 
service.  There is still no competent evidence suggesting a 
nexus or link between any current acquired mental disability 
and service.  .  

Accordingly, the claim for service connection for a mental 
disability is not reopened.    


ORDER

The appeal is denied as to all issues.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


